Citation Nr: 0911089	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision in which the RO denied 
the Veteran's claims for service connection for bilateral 
hearing loss and for tinnitus.  In September 2003, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2004, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2004.

In July 2006, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claims (as reflected in a March 2007 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.

In a July 2007 decision, the Board denied service connection 
for bilateral hearing loss and tinnitus.  The Veteran 
appealed the July 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In August 2008, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Remand to the Board; by 
September 2008 Order, the Court granted the Joint Motion, 
vacating the Board's July 2007 decision, and remanding the 
claims to the Board for proceedings consistent with the Joint 
Motion.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  Although the Veteran has alleged in-service noise 
exposure, the record reflects no evidence of bilateral 
hearing loss for more than 30 years after service, and the 
medical opinion evidence addressing the etiology of current 
bilateral hearing loss does not support the claim.

4.  Although the Veteran has alleged in-service noise 
exposure, the record reflects no evidence of tinnitus for 
more than 30 years after service, and the medical opinion 
evidence addressing the etiology of current tinnitus does not 
support the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2003 pre-rating letter and a July 
2006 post-rating letter provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The July 2006 VCAA letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
July 2006 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The August 2003 RO 
rating decision reflects the initial adjudication of the 
claims after issuance of the January 2003 letter.  After 
issuance of the July 2006 letter, and opportunity for the 
Veteran to respond, the March 2007 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's VA 
and private treatment records, the reports of February 2007 
VA examinations, and various statements submitted by the 
Veteran and his representative, wife, and daughters, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

The Board notes that the Veteran's service treatment records 
are not associated with the claims file. The National 
Personnel Records Center (NPRC) has neither been able to 
furnish the Veteran's service treatment records, nor 
reconstruct them, as the records are presumed to have been 
destroyed in a fire at the facility in 1973.  In a February 
2003 letter, the RO informed the Veteran and his 
representative of the RO's inability to obtain the service 
treatment records.  Under these circumstances, the Board 
finds that VA has fulfilled its duty to attempt to obtain the 
Veteran's service treatment records, and that no further 
action in this regard is required.

The Board has also considered the fact that the Veteran has 
reported that he was furnished employment physicals, 
including hearing tests, at Union Carbide, where he worked 
following separation from service.  In the July 2006 VCAA 
letter, the AMC asked the Veteran to complete an enclosed VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) for 
any medical treatment from private physicians or hospitals.  
No records associated with employment physicals from Union 
Carbide have been associated with the claims file; however, 
VA is only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the 
Veteran has not provided a release form for these records; it 
is not possible for VA to obtain them; hence, no further RO 
action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that service 
connection for bilateral hearing loss or for tinnitus is not 
warranted.

The Veteran and his representative contend that the Veteran 
has current bilateral hearing loss and tinnitus due to in-
service noise exposure.  The Veteran has stated that he 
worked as an Industrial Engineer in the Safety Division of a 
bacteriological warfare center and experienced significant 
in-service noise exposure while conducting lab tests during 
service.  

As noted above, the Veteran's service treatment records are, 
unfortunately, unavailable, as the NPRC reported that the 
records may have been destroyed in a fire at that facility in 
1973.  Moreover, as indicated above, the RO efforts to search 
for alternative records were unsuccessful.  As a result, 
there is no in-service evidence of hearing loss or tinnitus; 
in the August 2003 rating action on appeal, the RO denied 
these claims, in part, on that basis.  However, the Board 
points out that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claims has been undertaken with these heightened 
duties in mind.  

Initially, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to the claim for 
service connection for hearing loss.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Pertinent post-service evidence includes the report of a June 
2002 audiological evaluation reflecting an assessment of mild 
to severe, sloping, sensorineural hearing loss above 750 
Hertz in the right ear, and a mild to moderately-severe, 
sloping, sensorineural hearing loss above 500 Hertz in the 
left ear.  Although the report of audiometric testing 
reflects pure tone thresholds reported in graph (versus 
numeric) form, these results, along with reported 
discrimination scores, appear to reflect possible hearing 
loss to an extent recognized as a disability for VA purposes.  
However, the Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 in order to 
determine whether the Veteran has a bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

Records of private treatment from August 2000 to December 
2002 include assessments of decreased hearing and tinnitus.  
In a November 2002 letter, the Veteran asserted that, towards 
the end of his assignment at Fort Detrick, he did work in a 
soundproof room using an oscilloscope, high frequency sound 
equipment, and earmuffs.  He added that, over the last 
several months at Fort Detrick, he was subjected to high 
frequency sounds while conducting these lab tests.  He opined 
that, while he did not recall the amplitude of vibration 
sounds being employed, he believed that his current hearing 
loss and tinnitus was caused by these lab tests.  In a 
November 2002 statement, the Veteran's private physician, Dr. 
Bambrah, stated that, "[the Veteran's] hearing problems 
(tinnitus/hearing loss) could possibly have been caused by 
the lab tests described in his letter dated November 11, 
2002."  

In an August 2003 letter, another private physician, Dr. 
Ibrahim included the same in-service history reported by the 
Veteran in his November 2002 letter, and reiterated the 
Veteran's belief that his current hearing loss and tinnitus 
was caused by lab tests conducted at Fort Detrick during 
active service. 

VA outpatient treatment records dated from June 2005 to 
December 2006 reflect continued findings of tinnitus, 
decreased bilateral hearing, and intermittent vertigo. 

In statements submitted in September 2006, the Veteran's wife 
and daughters described the Veteran's current hearing loss 
and its impact on his daily life.  

On VA audiological evaluation in February 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
65
LEFT
40
40
55
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
It was noted that the Veteran had bilateral mild to 
moderately severe high frequency sensorineural hearing loss.  

The VA examiner indicated that she reviewed the Veteran's 
medical record and provided a detailed medical history 
relating to the Veteran's claimed audio disorder.  It was 
noted that the Veteran's in-service noise exposure consisted 
of a four to six month project that required him to use high 
frequency noise to vibrate particles while wearing hearing 
protection, as well as rifle target practice every three to 
four months.  Regarding the four to six month project, the 
Veteran acknowledged that he did not know the intensity of 
noise, but, for comparative purposes, he stated that the 
noise was equivalent to that of a jet airplane, except more 
of a screeching sound.  The Veteran further detailed that he 
had no occupational noise exposure post-service as an 
industrial engineer, but had some periodic recreational noise 
exposure while hunting a couple of times a season.  He also 
reported experiencing constant, bilateral tinnitus that began 
30 to 40 years earlier.  

In rendering a medical opinion, the examiner indicated that 
she could not resolve the Veteran's claims without resorting 
to mere speculation.  It was further noted that, without 
knowing the intensity of the devices that Veteran operated 
during active service, she would only be speculating on 
whether events during service did or did not cause hearing 
loss.  Regarding the Veteran's reported tinnitus, the 
examiner again indicated that without knowing the type and 
intensity of the equipment used during service, she could not 
state that it could result in tinnitus. 

In the report of a February 2007 VA ear disease examination, 
a VA physician acknowledged that he had reviewed the 
Veteran's claims file and noted a reported history of vertigo 
and dizziness that began in 1957.  Regarding occupational 
noise exposure, the Veteran indicated that he had been 
exposed to overhead cranes as an industrial engineer for 26 
years post-service as well as had exposure to machinery noise 
during his employment in the furniture industry.  The Veteran 
noted additional recreational noise exposure with his duties 
as a handyman while occasionally using a drill and skill saw.  
The physician diagnosed impacted cerumen in bilateral ears 
and noted that the problem did not affect the Veteran's usual 
daily activities.

Audiological findings of record clearly show that the Veteran 
has current hearing loss disability for VA purposes, as 
defined by 38 C.F.R. § 3.385.  Further, the medical evidence 
documents the Veteran's continued complaints of tinnitus; 
given the nature of the disability, the Veteran is competent 
to assert the existence of such disability-specifically, 
ringing in the ears-on the basis of his assertions, alone.  
See, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (citing 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  Hence, the 
only questions remaining for resolution are whether there 
exists a medical nexus between current hearing loss 
disability and service, and between current tinnitus and 
service.  

As noted above, the Veteran asserts that he experienced 
significant in-service noise exposure during active service.  
Specifically, he indicated that, during the last 4 to 6 
months of service, he worked on a project that required him 
to vibrate particles, which subjected him to high frequency 
sounds.  In the absence of service treatment records, there 
is no service department evidence verifying this claimed 
noise exposure.  While the Veteran has identified former 
service comrades who may be able to corroborate his 
assertions in regard to in-service noise exposure, he has not 
provided any statements from these comrades.  In the Joint 
Motion, the parties pointed out that the Board may not reject 
the credibility of the Veteran's lay testimony simply because 
it is not corroborated by contemporaneous medical records.  
See Joint Motion at 3, citing Buchanan v. Nicholson, 451 F. 
3d 1331, 1335-36 (Fed. Cir. 2006).  

The Board acknowledges that the Veteran is competent to 
assert the occurrence of in-service injury, to include in-
service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  However, he is not competent to opine as to 
the specific level of such noise exposure.  In fact, in his 
November 2002 letter, the Veteran, himself, stated that he 
did not know the amplitude of vibration sounds employed 
during in-service testing.  He also reported during the 
February 2007 audiological examination that he did not know 
the intensity of the noise to which he was exposed in 
service.  Thus, while the Veteran is competent to report in-
service noise exposure, as it is a factual matter of which he 
had first-hand knowledge, in this case, there is simply no 
objective evidence to support a finding of significant in-
service noise exposure. 

Moreover, despite the evidence of current bilateral hearing 
loss and tinnitus, there is simply no competent, probative, 
medical evidence which supports either claim for service 
connection.  

In this regard, the Board has considered the fact that, 
during the February 2007 ear disease examination, the Veteran 
stated that his tinnitus and bilateral hearing loss started 
in 1957.  However, during the audiological examination 
conducted five days later, he reported that he first 
recognized tinnitus 30 to 40 years earlier, adding that the 
onset was post-military.  Moreover, during private treatment 
in June 2002, the Veteran stated that he had a 20 year 
history of tinnitus.  

The Veteran's assertion regarding the onset date of his 
bilateral hearing loss and tinnitus, made during the February 
2007 ear disease examination, may be read as indicating a 
continuity of symptomatology since service.  [In the Joint 
Motion, the parties indicated that the Veteran had submitted 
lay statements regarding continuity of symptomatology.  See 
Joint Motion at 2.]  While he is competent to report a 
continuity of symptomatology, the Board may assess the 
credibility and probative value of the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1992).  

In this case, the Board finds that the Veteran's reports of 
the onset date of bilateral hearing loss and tinnitus are 
inconsistent upon review of the record.  As noted above, in 
June 2002, the Veteran gave a history of tinnitus for 20 
years.  In his February 2004 substantive appeal, he indicated 
that this history was given "off the cuff" and that a more 
accurate history would have been 45 years, corresponding to 
the date of military discharge.  In any event, during the VA 
audiological examination, he again described a post-service 
onset of tinnitus.  

In addition, the Board points out that the Veteran has 
reported that hearing loss and tinnitus were caused by lab 
testing conducted during his final 4 to 6 months of service.  
During the audiological examination he also stated that there 
was not much in-service noise exposure other than that one 
project.  The Veteran was discharged from service in 
September 1959, meaning that the lab testing commenced no 
earlier than March 1959; however, his own report of onset 
date of hearing loss and tinnitus, made during the February 
2007 ear disease examination, is 1957, prior to his reported 
noise exposure.  Based on the foregoing, the Board finds that 
the reports of the date of onset of bilateral hearing loss 
and tinnitus, as well as the implied report of a continuity 
of symptomatology since service, are not credible.    

Moreover, the earliest mention of hearing loss in the medical 
evidence is from May 1994, and, despite his June 2002 report 
of a 20 year history of tinnitus, the first finding of 
tinnitus in the medical evidence of record is from May 2002.  
While he has reported that records associated with post-
service employment physicals may demonstrate hearing loss, as 
discussed above, he has neither clearly identified nor 
submitted such physicals.  Therefore, there is simply no 
documented medical evidence of bilateral hearing loss and 
tinnitus until over 30 years after separation from service.  
The Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  The record also includes no competent 
and persuasive medical evidence of a nexus between the 
Veteran's current bilateral hearing loss or tinnitus and his 
active service.  

In this regard, the Board has considered the August 2003 
letter from Dr. Ibrahim.  In regard to this letter, in the 
Joint Motion, the parties highlighted that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the Veteran.  
See Joint Motion at 4, citing Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458 
(1993), and Swann v. Brown, 5 Vet. App. 229 (1993)).  The 
parties agreed that the Board incorrectly disregarded the 
August 2003 private medical opinion in that the Board did not 
find that the history provided by the Veteran was inaccurate, 
or that his statements were not credible.  See Joint Motion 
at 5.  

In the August 2003 letter, Dr. Ibrahim clearly stated, "[The 
Veteran] believes that the hearing loss and tinnitus he is 
experiencing was caused by the above mentioned lab tests 
conducted at Fort Detrick."  While this letter appears to be 
no more than a mere recitation of the Veteran's opinion 
regarding etiology of his current bilateral hearing loss and 
tinnitus (as opposed to the opinion of Dr. Ibrahim), the 
Joint Motion found this letter to be a medical opinion.  The 
Board is bound by the findings contained in the Joint Motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) (under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and, therefore, the Board is not free to do 
anything contrary to the Court's prior action with respect to 
the same claim).

Although the Board may not disregard a favorable medical 
opinion solely on the rationale that it was based on a 
history given by the veteran, reliance on a veteran's 
statements renders a medical opinion not credible if the 
Board rejects the statements of the veteran as lacking 
credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

As discussed above, the Veteran's assertions regarding date 
of onset and a continuity of symptomatology of hearing loss 
and tinnitus have been determined to not be credible.  As 
such, the Board finds that the August 2003 letter from Dr. 
Ibrahim is of no probative value.  

In addition, the November 2002 statement provided by Dr. 
Bambrah provides no persuasive support for either claim.  Not 
only is the opinion clearly speculative in nature, but Dr. 
Bambrah did not provide a stated rationale for the opinion, 
to include identification of the evidence relied upon in 
reaching the conclusion expressed.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The probative 
value of this opinion is further diminished by the fact that 
the conclusion is not supported by any medical rationale.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  

By comparison, the Board notes that the February 2007 VA 
audiological examiner, who attempted to provide an etiology 
opinion regarding hearing loss and tinnitus, did so only 
after thoroughly reviewing the Veteran's claims file and all 
records contained therein, and interviewing and conducting a 
thorough examination of the Veteran.  Based on such review, 
the examiner expressed that she could not provide an opinion 
relating the Veteran's hearing loss and tinnitus to the 
claimed in-service noise exposure without resorting to mere 
speculation.  The examiner clearly considered the Veteran's 
assertions, but noted that, without knowing the intensity of 
the devices used to complete the project-which the Veteran 
himself indicated that he did not know-she would only be 
speculating in rendering a nexus opinion.  As such, the 
examiner's comments effectively weigh against the claims for 
service connection, and are written in terms which 
effectively preclude the application of the benefit-of-the 
doubt doctrine.  See 38 C.F.R. § 3.102 (specifying that 
reasonable doubt means a substantial doubt and within the 
range of possibility as distinguished from pure speculation 
or remote possibility).  

Interestingly, the Board also notes that, while the Veteran's 
representative has asserted that the Veteran had no 
intercurrent noise exposure, and the Veteran denied 
occupational noise exposure during the VA audiological 
examination, the history of post-service occupational and 
recreational noise exposure-to include exposure to overhead 
cranes as an industrial engineer for 26 years post-service; 
exposure to machinery noise during his employment in the 
furniture industry; and noise exposure with his duties as a 
handyman while using a drill and skill saw occasionally-is 
well documented in the report of the February 2007 ear 
disease examination.

Hence, the Board finds that competent, probative evidence 
simply does not support either claim for service connection.  

In addition to the objective evidence noted above, the Board 
has considered the assertions of the Veteran, and those by 
advanced his family members and representative, in his 
behalf; however, none of this evidence provides a basis for 
allowance of the claims.  As indicated above, each claim 
under consideration  turns on the matter of medical etiology, 
or relationship between current disability and service-a 
matter within the province of trained professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and family members and representative are not shown 
to be other than laypersons without the appropriate training 
and expertise, they are not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See, e.g., 
Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the foregoing reasons, the Board finds that the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching the conclusion to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


